Title: To Benjamin Franklin from Joseph Myrick, 27 June 1780
From: Myrick, Joseph
To: Franklin, Benjamin


Excellent Sr,
St Maloes June, 27th. 1780
I having Recd. Commission as Capt. to Cruize against the English in the Cutter called the American Union Mounting 4 Carriage and ten Swivel Guns, most of the Crew and myself being formerly on board of the Black Prince Privateer under the Command of Capt Marchant and Capt Dowlin, their Commission Signed by yr Excellency our Prize Money we have given Power to Mr. Poreau & Compy. of Dunkerque to Receive the same when paid by Mr Torris, our Commission is French, but as all of us are American Subjects Claims yr. Excelency’s protection in the following Case we left Dunkerque May 30th, on our Cruize, which we Continued in the Channell when on the 26th Inst. at 3 in the Morning was Chased by two English Frigates and one Cutter who Continued the Chase for 8 hours untill we got Safe into this port. This day has Recd. Orders from the Commissary of this port that our privateer is Stopped in this harbour by Order of Mr. Sartine— Claims as Americans Yr. Excellencys timely Assistance to twenty four of us here detained, yr. Excellency’s Commands we are Ready to obey, Remains with Respects to yr Nephew and the Rest of American Gentlemen
Yrs
Joseph Myrick
 
Addressed: His Excellency Benjamin / Franklin, Minister for the / United States of North America / at Passy near Paris
Notation: James Myrick June 27. 1780
